

Exhibit 10.2
 


Schedule of Investors
 

 
Investor
   
# of
Shares
   
Aggregate
 Purchase Price
 
Europa International, Inc.
   
200,000
 
$
1,500,000.00
 
Jeffrey Parker
   
129,200
 
$
1,000,008.00
 
Gem Partners, LP
   
133,333
 
$
999,997.50
 
Trellus Partners LP
   
85,000
 
$
637,500.00
 
Wellington Trust Company, National Association Multiple Collective Investment
Funds Trust, Emerging Companies Portfolio (nominee: Finwell & Co)
   

74,500
 

$

558,750.00
 
Public Sector Pension Investment Board (nominee: Mac & Co)
   
65,500
 
$
491,250.00
 
Trellus Offshore Fund Ltd
   
60,000
 
$
450,000.00
 
Insignia Partners, LP
   
50,000
 
$
375,000.00
 
Lockheed Martin Corporation Master Retirement Trust (nominee: Ell & Co)
   
40,000
 
$
300,000.00
 
Dow Employees’ Pension Plan (nominee: Kane & Co)
   
37,500
 
$
281,250.00
 
Robert Reuben
   
33,333
 
$
249,997.50
 
James Gerson
   
33,333
 
$
249,997.50
 
Trellus Small Cap Opportunity Fund LP
   
32,500
 
$
243,750.00
 
Goldman Sachs JB Were Small Companies Pooled Fund (nominee: Hare & Co.)
   
32,500
 
$
243,750.00
 
Robert Wood Johnson Foundation (nominee: Benchworthy & Co)
   
30,500
 
$
228,750.00
 
SEI Institutional Investments Trust - Small/Mid Cap Fund (nominee: Hare & Co)
   
29,000
 
$
217,500.00
 
Province of British Columbia (nominee: Hare & Co)
   
28,500
 
$
213,750.00
 
SEI Institutional Investments Trust - Small Cap Fund (nominee: Hare & Co)
   
25,500
 
$
191,250.00
 
Stichting Bedrijfstakpensionefonds voor de Media PNO (nominee: Mac & Co)
   
24,000
 
$
180,000.00
 
Retirement Plan for Employees of Union Carbide Corporation and its Participating
Subsidiary Companies (nominee: Kane & Co)
   

20,000
 

$

150,000.00
 
Trellus Small Cap Opportunity Offshore Fund Ltd
   
17,500
 
$
131,250.00
 
New York State Nurses Association Pension Plan (nominee: Ell & Co)
   
12,500
 
$
93,750.00
 
Telestra Superannuation Scheme (nominee: Hare & Co)
   
11,000
 
$
82,500.00
 
The SEI U.S. Small Companies Fund (nominee: SEI US Small Companies Fund c/o
Brown Brothers Harriman & Co)
   

8,000
 

$

60,000.00
 
Radian Group Inc. (nominee: Ell & Co)
   
7,500
 
$
56,250.00
 
Trellus Partners II LP
   
5,000
 
$
37,500.00
 
David Cumming
   
5,000
 
$
37,500.00
 
UBS Multi Manager Access - Global Smaller Companies (nominee: USB Multi Manager
Access - Global Smaller Companies c/o BBH&Co)
   

4,500
 

$

33,750.00
 
TELUS Foreign Equity Active Alpha Pool (nominee: Mac & Co)
   
3,500
 
$
26,250.00
 
TELUS Foreign Equity Active Beta Pool (nominee: Mac & Co)
   
1,500
 
$
11,250.00
                 